Exhibit 10.1

 

GLOBAL AMENDMENT TO

GRANT NOTICES AND AWARD AGREEMENTS

UNDER THE Antero Midstream Partners LP

Long-Term Incentive Plan

 

This Global Amendment to Grant Notices and Award Agreements under the Antero
Midstream Partners LP Long-Term Incentive Plan is hereby adopted by Antero
Resources Midstream Management LLC, a Delaware limited liability company (the
“General Partner”),  effective as of October 24, 2016 (the “Effective Date”). 
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Antero Midstream Partners LP Long-Term Incentive Plan (the
“LTIP”).

WHEREAS,  the General Partner has previously granted Phantom Units under the
LTIP to Participants pursuant to the terms and conditions of Phantom Unit Grant
Notices and Phantom Unit Agreements between the General Partner and such
Participants (collectively, the “Outstanding Award Agreements”);

WHEREAS, pursuant to the LTIP and the Outstanding Award Agreements, the terms
and conditions of the Outstanding Award Agreements may be amended without the
consent of any Participant, provided that such amendment does not materially
reduce the rights of any Participant who holds an Award subject to such
amendment; and

WHEREAS,  the General Partner desires to amend each Outstanding Award Agreement
to provide for accelerated vesting under certain circumstances as set forth
herein.

NOW, THEREFORE, in consideration of the foregoing, effective as of the Effective
Date, the Outstanding Award Agreements are hereby amended as follows:

1. Notwithstanding anything to the contrary in any Outstanding Award Agreement:

(a) With respect to each Award expressly described on Schedule A hereto, such
Award shall immediately become fully vested upon the consummation of a Change in
Control so long as the Participant holding such Award remains continuously
employed by Antero Resources Corporation, a Delaware corporation (“AR”), or one
of its Affiliates through the date on which such Change in Control is
consummated.

(b) With respect to each Award that is not expressly described on Schedule A
hereto, such Award shall immediately become fully vested if (i)  the employment
of the Participant holding such Award is terminated by AR or any of its
Affiliates other than for Cause within the 12-month period following the
consummation of a Change in Control or (ii) in the case of a transaction
described in clause (ii) of the definition of Change in Control below,
 the Participant holding such Award does not receive an offer of employment from
the acquirer in such transaction that (1) provides a base salary or base wage
rate at least equal to the base salary or base wage rate provided to such
Participant by AR or one of its Affiliates immediately prior to the consummation
of such Change in Control; and (2) is at a principal place of employment that is
no more than 25 miles from the location of such Participant’s principal place of
employment immediately prior to the consummation of such Change in Control.





 

--------------------------------------------------------------------------------

 



2. Definitions.  As used herein, the following terms shall have the meanings set
forth below:

(a) “Cause” shall mean a finding by the Committee, before or after the
termination of a Participant’s employment, of the Participant’s: (i) final
conviction of, or plea of nolo contendere to, a crime that constitutes a felony
(or state law equivalent); (ii) gross negligence or willful misconduct in the
performance of the Participant’s duties that would reasonably be expected to
have a material adverse economic effect on the Partnership, the General Partner,
AR or any of their respective Affiliates; (iii) willful failure without proper
legal reason to perform the Participant’s duties; or (iv) a material breach of
any material provision of any Award Agreement or any other written agreement or
corporate policy or code of conduct established by the Partnership, the General
Partner, AR or any of their respective Affiliates that would reasonably be
expected to have a material adverse economic effect on the Partnership, the
General Partner, AR or any of their respective Affiliates.

(b) “Change in Control” shall mean the occurrence of any of the following
events: (i) any Person or group, other than the Partnership, the General
Partner, Antero Resources Investment LLC, AR or any of their respective
Affiliates (as determined immediately prior to such event), becomes the
beneficial owner, by way of merger, acquisition, consolidation,
recapitalization, reorganization, or otherwise, of 50% or more of the voting
power of the equity interests in the General Partner; (ii) the sale or
disposition by either the General Partner or the Partnership of all or
substantially all of its assets in one or more transactions to any Person other
than an Affiliate of the General Partner or the Partnership; (iii) approval by
the General Partner of a complete liquidation or dissolution of the Partnership;
(iv) a transaction resulting in a Person other than the General Partner, the
Partnership, Antero Resources Investment LLC, AR or one of their respective
Affiliates being the general partner of the Partnership; or (v) a “Change in
Control” as defined in the Antero Resources Corporation Long-Term Incentive
Plan, as such plan may be amended, restated or otherwise modified from time to
time.  Notwithstanding the foregoing, if a Change in Control constitutes a
payment event with respect to any Award that provides for the deferral of
compensation and is subject to Section 409A, then the transaction of event
described in clause (i), (ii), (iii), (iv), or (v) above with respect to such
Award must also constitute a “change in control event,” as defined in Treasury
Regulation Section 1.409A-3(i)(5), and as relates to the holder of such Award,
to the extent required to comply with Section 409A.

3. Except as expressly amended hereby,  the Outstanding Award Agreements shall
remain in full force and effect and are specifically ratified and reaffirmed.

[Remainder of Page Intentionally Blank]

 

 

 



2

--------------------------------------------------------------------------------

 

 

Schedule A

 

·



All outstanding Awards granted to senior vice presidents of AR

·



All outstanding Awards granted to named executive officers of AR as set forth in
the AR Definitive Proxy Statement on Schedule 14A, filed on April 27, 2016

·



All outstanding Awards granted to employees who are age 65 or older as of the
date of a Change in Control

 

SCHEDULE A TO

GLOBAL AMENDMENT TO

GRANT NOTICES AND AWARD AGREEMENTS

UNDER THE ANTERO MIDSTREAM PARTNERS LP

LONG-TERM INCENTIVE PLAN

--------------------------------------------------------------------------------